Citation Nr: 9903608	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 0 percent for a right 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1984 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 he VA RO rating 
decision which granted service connection and a 
noncompensable rating for a right knee disability; the 
veteran appeals for a rating greater than 0 percent.  (The 
January 1997 RO decision misidentified the knee involved, but 
this was corrected by a March 1998 RO decision which noted 
the service-connected disability involved the right knee.)


FINDINGS OF FACT

The veteran's right knee disorder (status post partial medial 
meniscectomy and synovectomy, with chondromalacia) is 
manifested by no subluxation or lateral instability, range of 
motion from 0 to 135 degrees, and episodic pain.  The right 
knee disorder produces impairment which is equivalent to a 
symptomatic knee following removal of a semilunar cartilage.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right knee 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a, Codes 5257, 5258, 5259, 5260, 
5261 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1979 to November 1984 and from December 1990 to June 1991.  
He also had Army Reserve service.

The RO has been unable to obtain the veteran's official 
service medical records from the service department, but he 
has submitted some service records.  According to the records 
submitted, beginning in May 1979 he received treatment for 
right knee symptoms and gave a history of at least two 
preservice injuries to the knee.  Treatment during service 
included a right knee arthroscopy in August 1979, with normal 
findings.  Periodic treatment for right knee symptoms 
continued into at least 1982; a physical profile was given 
for the condition; and impressions included chondromalacia 
and a possible meniscus problem with the knee.

Records show treatment for a right knee disorder between the 
veteran's periods of active duty.  In February 1990, he 
underwent a partial synovectomy and partial medial 
meniscectomy on his right knee.  The postoperative diagnoses 
were peripheral and anterior tear of medial meniscus and 
popliteal tendonitis of the right knee.  

The file contains no medical records from the veteran's 
second period of active duty in 1990-1991.

In October 1995, the veteran filed a claim for service 
connection for a right knee disability.

Army Reserve medical records from June 1996 show the veteran 
complained of right knee symptoms and gave a hisory of right 
knee surgery in 1979 and 1989.  On examination, range of 
motion of the right knee was from 0 degrees to 125 degrees.  
There was no joint effusion.  There were no signs of 
instability, except for some laxity to valgus stress.  
Patellofemoral compression and inhibition tests were 
positive.  The assessments were right knee patellofemoral 
chondromalacia and postoperative reconstruction with residual 
laxity and pain.  The veteran was given a physical profile 
for the condition, precluding running or repetitive jumping.

During a VA examination in January 1997, the veteran reported 
that he injured his right knee in a vehicle accident during 
active duty and later had surgery.  He indicated that he took 
pain medication for his knee condition with minimal benefit.  
He stated that he had occasional popping and stiffness of the 
right knee.  On physical examination, a well-healed nontender 
scar was noted from an incision off of the midline of the 
anterior surface of the right knee.  The examiner noted the 
range of motion of the right knee was from 3 degrees of 
hyperextension (-3)  to 135 degrees of flexion.  The knee was 
stable to varus, valgus, anterior, and posterior stress.  No 
effusion or crepitus was noted.  Tenderness was shown along 
the medial joint line, extending distally along the medial 
collateral ligament.  The veteran also had tenderness about 
the retinaculum, medially and laterally.  No tenderness was 
noted on the femoral origin of the medial collateral 
ligament.  The examiner noted normal tracking of the patella 
with normal alignment and gait.  X-ray examination of the 
knee showed no significant changes of the articular surface.  
The assessment was status post anterior cruciate ligament 
(ACL) injury and reconstruction, currently without 
ligamentous instability.  

A May 1997 VA outpatient treatment record shows the veteran 
was seen for complaints of several recent episodes of right 
knee locking.  The examiner noted negative results on 
McMurray's test and drawer sign.  No medial or lateral 
instability or effusion was observed.  The examiner 
determined that there was no evidence of an ACL problem 
currently.  The assessment, by history, was possible joint 
mice versus meniscal tear.  The veteran was referred for an 
orthopedic consultation.

At the June 1997 VA orthopedic consultation, the veteran 
complained of recent right knee pain and swelling, and of the 
knee giving out with walking during the past year.  Physical 
examination revealed mild effusion of the right knee with no 
varus or valgus laxity.  A well-healed medial parapatellar 
scar was observed.  Range of motion was 0 to 135 degrees.  
Medial joint line tenderness was noted.  It was commented 
that X-rays showed no evidence of a previous ACL tear.  The 
diagnoses were right knee medial meniscus tear, and 
questionable partial ACL tear.  The veteran was to return to 
the clinic for further evaluation and possible surgery.


II.  Analysis

The veteran's claim for a rating higher than 0 percent for 
his right knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight in degree.  38 
C.F.R. § 4.71a, Code 5257.  When these requirements are not 
shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

The June 1996 medical records from the Army Reserve note some 
right knee laxity on valgus stress, although there were no 
other signs of instability.  The January 1997 VA compensation 
examination noted the knee was stable.  The May-June 1997 VA 
outpatient records show complaints of the right knee giving 
out, but objective examination showed no instability.  The 
weight of the evidence shows the veteran does not have at 
least slight recurrent subluxation or lateral instability of 
the right knee, and thus a compensable rating may not be 
assigned under Code 5257.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, and 10 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, and 10 percent when limited to 10 degrees.  38 
C.F.R. § 4.71a, Code 5261.  Standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Right knee range of motion was from 0 degrees extension to 
125 degrees flexion at the time of the June 1996 Army Reserve 
evaluation.  The January 1997 VA examination showed range of 
motion was -3 to 135 degrees.  A June 1997 VA outpatient 
record shows that the veteran had 0 to 135 degrees of motion 
of the right knee.  If his knee disability were rated under 
either Code 5260 or 5261, a noncompensable rating would be 
assigned.  There is no objective evidence of additional 
limitation of motion, to a degree necessary for a 10 percent 
rating under Codes 5260 or 5261, due to pain on use or flare-
ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The rating schedule also provides that a symptomatic knee 
condition after removal of a semilunar cartilage may be rated 
10 percent.  38 C.F.R. § 4.71a, Code 5259.  In 1990 the 
veteran underwent a partial synovectomy and partial medial 
meniscectomy of his right knee, but not a complete removal of 
the cartilage.  However, his current symptoms of pain and 
swelling along with the June 1997 diagnosis of a right knee 
medial meniscus tear show the right knee disability produces 
impairment which is equivalent to symptomatic removal of a 
semilunar cartilage, and thus a 10 percent rating under Code 
5259 is warranted.  Even if the veteran currently has a tear 
of the medial meniscus (which was suspected at the June 1997 
outpatient visit, subject to further evaluation in the 
future), the evidence as a whole shows that, during the 
evaluation period in issue, he has not had a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint; thus, a 20 percent rating under 
Code 5258 is not warranted.

In sum, the Board grants a higher initial rating of 10 
percent for the veteran's right knee disability.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in reaching this decision.




ORDER

An higher rating of 10 percent for a right knee disorder is 
granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

